Citation Nr: 1541385	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-22 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for a left shoulder condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to December 1991.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Detroit, Michigan.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in May 2015, the Veteran requested to cancel his scheduled Travel Board hearing and to discontinue his appeal; this sentiment was reiterated by the Veteran in a September 2015 statement to his representative, after which the Veteran's representative submitted a September 2015 motion to withdraw the Veteran's appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a claim of entitlement to service connection for gastroesophageal reflux disease (GERD) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The criteria for withdrawal of a claim of entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

3.  The criteria for withdrawal of a claim of entitlement to service connection for a left shoulder condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  A Substantive Appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case (SOC) is furnished to the Veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2015).  An appeal as to any or all issues may be withdrawn, by the appellant or by an authorized representative, in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3) (2015).  

The record contains a May 2015 Report of General Information which documents that the Veteran requested to cancel his scheduled Travel Board hearing and to discontinue his appeal, because he was currently in receipt of a 100 percent disability rating for multiple issues.  Thereafter, although the Veteran's representative submitted an August 2015 Appellant's Brief, the record contains a September 2015 statement from the Veteran to his representative advising his desire to withdraw his appeal.  Later that same month, the Veteran's representative submitted a formal motion to withdraw the Veteran's appeal.  

Given the above, the Veteran has withdrawn all of his pending appeals, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the claims are dismissed.  



ORDER

The claim of entitlement to service connection for GERD is dismissed.  

The claim of entitlement to service connection for migraine headaches is dismissed.  

The claim of entitlement to service connection for a left shoulder condition is dismissed.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


